

115 HR 3116 IH: Moving Obstructed Trains In-between Openings Now (MOTION) Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3116IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Sensenbrenner (for himself and Mr. Woodall) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo allow railroad employees to remain on duty as necessary to clear a blockage of vehicular traffic
			 at grade crossings.
	
 1.Short titleThis Act may be cited as the Moving Obstructed Trains In-between Openings Now (MOTION) Act. 2.Grade crossing exception (a)AmendmentChapter 211 of title 49, United States Code, is amended by inserting at the end the following new section:
				
 21110.Grade crossing exceptionEmployees may be allowed to remain or go on duty for a period in excess of the limitations established under this chapter to the extent necessary to clear a blockage of vehicular traffic at a grade crossing..
 (b)Table of sectionsThe table of sections for such chapter 211 is amended by inserting at the end the following new item:
				
					
						21110. Grade crossing exception..
			